 1
     Richard P. Tricker (SBN 101460)
 2   Christina M. Vier (SBN 317247)
 3   WINGET SPADAFORA & SCHWARTZBERG LLP
     1900 Avenue of the Stars, Suite 450
 4   Los Angeles, CA 90067
 5   Telephone: 310.836.4800
     Facsimile: 310.836.4801
 6   Email: tricker.r@wssllp.com; vier.c@wssllp.com
 7
     Attorneys for Defendant
 8   PENNSYLVANIA LIFE INSURANCE COMPANY
 9
10                    UNITED STATES DISTRICT COURT
11                   CENTRAL DISTRICT OF CALIFORNIA
12
     ALBERT POSTEL                      Case No. 2:19-cv-00421 ODW (ASx)
13
14                    Plaintiff,
                                        PROTECTIVE ORDER
15              v.
16
     PENNSYLVANIA LIFE
17   INSURANCE COMPANY;
18   and DOES 1 through 10,
     inclusive.
19
20                    Defendants.
21
22
23
24
25
26
27



                      STIPULATED PROTECTIVE ORDER
 1
 2   1.    A.     PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16
17         B.     GOOD CAUSE STATEMENT
18         This action is likely to involve financial, fiduciary, and other sensitive
19   proprietary information for which special protection from public disclosure and
20   from use for any purpose other than prosecution of this action is warranted. Such
21   confidential and proprietary materials and information consist of, among other
22   things, confidential business or financial information pertaining to the Defendant,
23   information regarding confidential business practices, or other confidential
24   research, development, or commercial information (including information
25   implicating privacy rights of Plaintiff and/or third parties), confidential entity
26   ownership information, information otherwise generally unavailable to the public,
27   or which may be privileged or otherwise protected from disclosure under state or


                                                1
                          STIPULATED PROTECTIVE ORDER
 1   federal statutes, court rules, case decisions, or common law. Accordingly, to
 2   expedite the flow of information, to facilitate the prompt resolution of disputes
 3   over confidentiality of discovery materials, to adequately protect information the
 4   parties are entitled to keep confidential, to ensure that the parties are permitted
 5   reasonable necessary uses of such material in preparation for and in the conduct of
 6   trial, to address their handling at the end of the litigation, and serve the ends of
 7   justice, a protective order for such information is justified in this matter. It is the
 8   intent of the parties that information will not be designated as confidential for
 9   tactical reasons and that nothing be so designated without a good faith belief that it
10   has been maintained in a confidential, non-public manner, and there is good cause
11   why it should not be part of the public record of this case.
12
13   2.     DEFINITIONS
14          2.1.   Action: Albert Postel v. Pennsylvania Life Insurance Compnay, U.S.
15   District Court for the Central District of California, Case No. 2:19-cv-00421 ODW
16   (ASx).
17          2.2.   Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23          2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25          2.5.   Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”


                                                 2
                             STIPULATED PROTECTIVE ORDER
 1         2.6.   Disclosure or Discovery Material: all items or information, regardless
 2   of the medium or manner in which it is generated, stored, or maintained (including,
 3   among other things, testimony, transcripts, and tangible things), that are produced
 4   or generated in disclosures or responses to discovery in this matter.
 5         2.7.   Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve
 7   as an expert witness or as a consultant in this Action.
 8         2.8.   House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.9.   Non-Party: any natural person, partnership, corporation, association,
12   or other legal entity not named as a Party to this action.
13         2.10. Outside Counsel of Record: attorneys who are not employees of a
14   party to this Action but are retained to represent or advise a party to this Action
15   and have appeared in this Action on behalf of that party or are affiliated with a law
16   firm which has appeared on behalf of that party, and includes support staff.
17         2.11. Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.13. Professional Vendors: persons or entities that provide litigation
23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26         2.14. Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”


                                                3
                          STIPULATED PROTECTIVE ORDER
 1         2.15. Receiving Party: a Party that receives Disclosure or Discovery
 2   Material from a Producing Party.
 3
 4   3.    SCOPE
 5         The protections conferred by this Stipulation and Order cover not only
 6   Protected Material (as defined above), but also (1) any information copied or
 7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8   compilations of Protected Material; and (3) any testimony, conversations, or
 9   presentations by Parties or their Counsel that might reveal Protected Material.
10         Any use of Protected Material at trial shall be governed by the orders of the
11   trial judge. This Order does not govern the use of Protected Material at trial.
12
13   4.    DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order shall remain in effect until a Designating Party agrees
16   otherwise in writing or a court order otherwise directs. Final disposition shall be
17   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
18   with or without prejudice; and (2) final judgment herein after the completion and
19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of
21   time pursuant to applicable law.
22
23   5.    DESIGNATING PROTECTED MATERIAL
24         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under
26   this Order must take care to limit any such designation to specific material that
27   qualifies under the appropriate standards. The Designating Party must designate for


                                                4
                          STIPULATED PROTECTIVE ORDER
 1   protection only those parts of material, documents, items, or oral or written
 2   communications that qualify so that other portions of the material, documents,
 3   items, or communications for which protection is not warranted are not swept
 4   unjustifiably within the ambit of this Order.
 5
 6         Mass, indiscriminate, or routinized designations are prohibited. Designations
 7   that are shown to be clearly unjustified or that have been made for an improper
 8   purpose (e.g., to unnecessarily encumber the case development process or to
 9   impose unnecessary expenses and burdens on other parties) may expose the
10   Designating Party to sanctions.
11
12         If it comes to a Designating Party’s attention that information or items that it
13   designated for protection do not qualify for protection, that Designating Party must
14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
15
16         5.2.   Manner and Timing of Designations. Except as otherwise provided in
17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19   under this Order must be clearly so designated before the material is disclosed or
20   produced.
21
22         Designation in conformity with this Order requires:
23                (a)    for information in documentary form (e.g., paper or electronic
24   documents, but excluding transcripts of depositions or other pretrial or trial
25   proceedings), that the Producing Party affix at a minimum, the legend
26   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
27   contains protected material. If only a portion or portions of the material on a page


                                               5
                          STIPULATED PROTECTIVE ORDER
 1   qualifies for protection, the Producing Party also must clearly identify the
 2   protected portion(s) (e.g., by making appropriate markings in the margins).
 3
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 9   documents it wants copied and produced, the Producing Party must determine
10   which documents, or portions thereof, qualify for protection under this Order.
11   Then, before producing the specified documents, the Producing Party must affix
12   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
13   only a portion or portions of the material on a page qualifies for protection, the
14   Producing Party also must clearly identify the protected portion(s) (e.g., by making
15   appropriate markings in the margins).
16                (b)    for testimony given in depositions that the Designating Party
17   identify the Disclosure or Discovery Material on the record, before the close of the
18   deposition all protected testimony.
19                (c)    for information produced in some form other than documentary
20   and for any other tangible items, that the Producing Party affix in a prominent
21   place on the exterior of the container or containers in which the information is
22   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
23   information warrants protection, the Producing Party, to the extent practicable,
24   shall identify the protected portion(s).
25
26         5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive


                                                6
                          STIPULATED PROTECTIVE ORDER
 1   the Designating Party’s right to secure protection under this Order for such
 2   material. Upon timely correction of a designation, the Receiving Party must make
 3   reasonable efforts to assure that the material is treated in accordance with the
 4   provisions of this Order.
 5
 6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
11   resolution process under Local Rule 37.1 et seq.
12         6.3.   The burden of persuasion in any such challenge proceeding shall be
13   on the Designating Party. Frivolous challenges, and those made for an improper
14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15   parties) may expose the Challenging Party to sanctions. Unless the Designating
16   Party has waived or withdrawn the confidentiality designation, all parties shall
17   continue to afford the material in question the level of protection to which it is
18   entitled under the Producing Party’s designation until the Court rules on the
19   challenge.
20
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending, or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under
26   the conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of Section 13 below (FINAL


                                                7
                          STIPULATED PROTECTIVE ORDER
 1   DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party at a
 3   location and in a secure manner that ensures that access is limited to the persons
 4   authorized under this Order.
 5         7.2.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7   Receiving Party may disclose any information or item designated
 8   “CONFIDENTIAL” only to:
 9                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
10   as well as employees of said Outside Counsel of Record to whom it is reasonably
11   necessary to disclose the information for this Action;
12                  (b)   the officers, directors, and employees (including House
13   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
14   this Action;
15                  (c)   Experts (as defined in this Order) of the Receiving Party to
16   whom disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                  (d)   the court and its personnel;
19                  (e)   court reporters and their staff;
20                  (f)   professional jury or trial consultants, mock jurors, and
21   Professional Vendors to whom disclosure is reasonably necessary for this Action
22   and who have signed the “Acknowledgment and Agreement to Be Bound”
23   (Exhibit A);
24                  (g)   the author or recipient of a document containing the
25   information or a custodian or other person who otherwise possessed or knew the
26   information;
27                  (h)   during their depositions, witnesses, and attorneys for witnesses,


                                                 8
                           STIPULATED PROTECTIVE ORDER
 1   in the Action to whom disclosure is reasonably necessary provided: (1) the
 2   deposing party requests that the witness sign the form attached as Exhibit A hereto;
 3   and (2) they will not be permitted to keep any confidential information unless they
 4   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 5   otherwise agreed by the Designating Party or ordered by the court. Pages of
 6   transcribed deposition testimony or exhibits to depositions that reveal Protected
 7   Material may be separately bound by the court reporter and may not be disclosed
 8   to anyone except as permitted under this Stipulated Protective Order; and
 9                  (i)   any mediator or settlement officer, and their supporting
10   personnel, mutually agreed upon by any of the parties engaged in settlement
11   discussions.
12
13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14         IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18                  (a)   promptly notify in writing the Designating Party. Such
19   notification shall include a copy of the subpoena or court order;
20                  (b)   promptly notify in writing the party who caused the subpoena
21   or order to issue in the other litigation that some or all of the material covered by
22   the subpoena or order is subject to this Protective Order. Such notification shall
23   include a copy of this Stipulated Protective Order; and
24                  (c)   cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served
27   with the subpoena or court order shall not produce any information designated in


                                                9
                           STIPULATED PROTECTIVE ORDER
 1   this action as “CONFIDENTIAL” before a determination by the court from which
 2   the subpoena or order issued, unless the Party has obtained the Designating Party’s
 3   permission. The Designating Party shall bear the burden and expense of seeking
 4   protection in that court of its confidential material and nothing in these provisions
 5   should be construed as authorizing or encouraging a Receiving Party in this Action
 6   to disobey a lawful directive from another court.
 7
 8   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 9         PRODUCED IN THIS LITIGATION
10                  (a)   The terms of this Order are applicable to information produced
11   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
12   information produced by Non-Parties in connection with this litigation is protected
13   by the remedies and relief provided by this Order. Nothing in these provisions
14   should be construed as prohibiting a Non-Party from seeking additional
15   protections.
16                  (b)   In the event that a Party is required, by a valid discovery
17   request, to produce a Non-Party’s confidential information in its possession, and
18   the Party is subject to an agreement with the Non-Party not to produce the Non-
19   Party’s confidential information, then the Party shall:
20                        (1)   promptly notify in writing the Requesting Party and the
21   Non-Party that some or all of the information requested is subject to a
22   confidentiality agreement with a Non-Party;
23                        (2)   promptly provide the Non-Party with a copy of the
24   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
25   reasonably specific description of the information requested; and
26                        (3)   make the information requested available for inspection
27   by the Non-Party, if requested.


                                                10
                           STIPULATED PROTECTIVE ORDER
 1                (c)      If the Non-Party fails to seek a protective order from this court
 2   within 14 days of receiving the notice and accompanying information, the
 3   Receiving Party may produce the Non-Party’s confidential information responsive
 4   to the discovery request. If the Non-Party timely seeks a protective order, the
 5   Receiving Party shall not produce any information in its possession or control that
 6   is subject to the confidentiality agreement with the Non-Party before a
 7   determination by the court. Absent a court order to the contrary, the Non-Party
 8   shall bear the burden and expense of seeking protection in this court of its
 9   Protected Material.
10
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has
13   disclosed Protected Material to any person or in any circumstance not authorized
14   under this Stipulated Protective Order, the Receiving Party must immediately
15   (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use
16   its best efforts to retrieve all unauthorized copies of the Protected Material,
17   (c) inform the person or persons to whom unauthorized disclosures were made of
18   all the terms of this Order, and (d) request such person or persons to execute the
19   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
20   Exhibit A.
21
22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23         PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other
26   protection, the obligations of the Receiving Parties are those set forth in Federal
27   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify


                                                 11
                            STIPULATED PROTECTIVE ORDER
 1   whatever procedure may be established in an e-discovery order that provides for
 2   production without prior privilege review. Pursuant to Federal Rule of
 3   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
 4   disclosure of a communication or information covered by the attorney-client
 5   privilege or work product protection, the parties may incorporate their agreement
 6   in the stipulated protective order submitted to the court.
 7
 8   12.   MISCELLANEOUS
 9         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
10   person to seek its modification by the Court in the future.
11         12.2. Right to Assert Other Objections. By stipulating to the entry of this
12   Protective Order no Party waives any right it otherwise would have to object to
13   disclosing or producing any information or item on any ground not addressed in
14   this Stipulated Protective Order. Similarly, no Party waives any right to object on
15   any ground to use in evidence of any of the material covered by this Protective
16   Order.
17         12.3. Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material
19   may only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party’s request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information
22   in the public record unless otherwise instructed by the court.
23
24   13.   FINAL DISPOSITION
25         After the final disposition of this Action, as defined in paragraph 4, within
26   60 days of a written request by the Designating Party, each Receiving Party must
27   return all Protected Material to the Producing Party or destroy such material. As


                                               12
                          STIPULATED PROTECTIVE ORDER
 1   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 2   compilations, summaries, and any other format reproducing or capturing any of the
 3   Protected Material. Whether the Protected Material is returned or destroyed, the
 4   Receiving Party must submit a written certification to the Producing Party (and, if
 5   not the same person or entity, to the Designating Party) by the 60 day deadline that
 6   (1) identifies (by category, where appropriate) all the Protected Material that was
 7   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 8   copies, abstracts, compilations, summaries or any other format reproducing or
 9   capturing any of the Protected Material. Notwithstanding this provision, Counsel
10   are entitled to retain an archival copy of all pleadings, motion papers, trial,
11   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
12   and trial exhibits, expert reports, attorney work product, and consultant and expert
13   work product, even if such materials contain Protected Material. Any such archival
14   copies that contain or constitute Protected Material remain subject to this
15   Protective Order as set forth in Section 4 (DURATION), and the Court will retain
16   jurisdiction to enforce the terms of this Order after termination of this Action.
17
18   14.   Any violation of this Order may be punished by any and all appropriate
19   measures including, without limitation, contempt proceedings and/or monetary
20   sanctions.
21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22
23
     Dated: April 23, 2019
24
25
26
27


                                                13
                          STIPULATED PROTECTIVE ORDER
                                    WINGET SPADAFORA &
 1                                  SCHWARTZBERG LLP
 2   Dated: April 23, 2019    By:   s/Richard P. Tricker
 3                                  Richard P. Tricker
                                    Christina M. Vier
 4                                  Attorneys for Defendant
 5                                  PENNSYLVANIA LIFE INSURANCE
                                    COMPANY
 6
 7
 8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9
10   DATED: ___________________
             April 30, 2019                      /s/
                                     _____________________________________
11                                   The Honorable Alka Sagar
                                     United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                        14
                        STIPULATED PROTECTIVE ORDER
 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, ____________________________ [print or type full name], of ______________ [print or
 5   type full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States District
 7   Court for the Central District of California on [date] in the case of Albert Postel v.
 8   Pennsylvania Life Insurance Compnay, U.S. District Court for the Central District of
 9   California, Case No. 2:19-cv-00421 ODW (ASx). I agree to comply with and to be bound by
10   all the terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of contempt.
12   I solemnly promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint ______________________________ [print or type full name] of
19   ___________________________________ [print or type full address and telephone number]
20   as my California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22
23   Date:
24   City and State where sworn and signed: _______________________________
25   Printed name:
26   Signature:
27


                                                     15
                             STIPULATED PROTECTIVE ORDER
